Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered June 29, 1979, convicting defendant upon his plea of guilty of the crime of possession of gambling records in the first degree.
This appeal concerns the validity of a search warrant which directed the search of defendant’s automobile for football gambling betting sheets. It is the contention of defendant that the *919affidavits supporting the issuance of the warrant do not set forth probable cause for a search of defendant’s automobile, nor do they provide any showing that the football sheets sought were to be used for any illegal purpose. There should be an affirmance.
In our view, the record demonstrates reasonable grounds for believing that illegal activity was afoot. The magistrate issuing the warrant had before him sworn statements of investigating officers which, upon the totality of the circumstances, established the requisite reasonable ground of suspicion for the issuance of a warrant to stop and search defendant’s automobile (People v Marshall, 13 NY2d 28). In the course of investigating an open door at a printing company in the City of Albany at approximately 2:00 a.m. on August 29, 1978, officers observed several stacks of brown paper sheets near the door which they recognized as “football sheets” used in illegal gambling operations. The proprietor was present and a press was in operation. Subsequent surveillance revealed the use of the vehicle in question for the transportation of bundles of papers, such as were observed in the print shop, to various bars in the area on numerous occasions, always on Monday nights and into the early morning hours of the following day. The affidavits describing these independent observations of the police officers establish probable cause (see People v Alaimo, 34 NY2d 187; People v Valentine, 17 NY2d 128).
Judgment affirmed. Kane, J. P., Main, Yesawich, Jr., and Harvey, JJ., concur.